OPINION.
March 23, 1905. The opinion of the Court was delivered by
The judgment in the garnishment proceedings was rendered by a court of limited jurisdiction. It was, therefore, necessary that the exemplification of the record should show upon its face that the court had jurisdiction of the res — the debt due by the Southern Railway Co. to Bob Erwin. In order to acquire jurisdiction of the res, it was essential that the court should have had jurisdiction of the Southern Railway Co., the garnishee, as the res follows the debtor wherever his domicil may be. It was, therefore, likewise necessary that this fact should appear upon the face of the proceedings as it was jurisdictional.
The principle is thus stated in Cooley's Con. Lim. p. 500: "It is not to be assumed that a court of general jurisdiction has in any case proceeded to adjudge upon matters over which it had no authority; and its jurisdiction is to be presumed whether there are recitals in its records to show it or not. On the other hand, no such intendment is made in favor of the judgment of a court of limited jurisdiction, but the recitals contained in the minutes of proceedings must be sufficient to show, that the case was one which the law permitted the court to take cognizance of, and that the parties were subjected to its jurisdiction by proper process."
To the same effect is Black on Judgment, section 936, where the author says: "A judgment rendered by an inferior court of another State may be impeached by proof that the court had no jurisdiction of the subject matter. And, in accordance with the general rule that no presumptions can be indulged in favor of the validity of the proceedings of inferior courts, it is held that the record of such judgment must show on its face all the requisites to its validity." In section 910 of the said volume, we likewise find the following principle announced: "It is a well established rule of *Page 230 
interstate or international law that the courts of another State will not receive as evidence of a foreign judgment in a suit brought upon it, any record thereof, which does not show upon its face that the defendant, if a foreign corporation, was doing business in that State. This is a substantive jurisdictional averment that must affirmatively appear and not be left to any inference from the bare return of the officer that he has served an `agent' of the company."
Without committing this Court to the full extent of the doctrine last expressed, we nevertheless regard it as specially applicable to a judgment rendered by a court of limited jurisdiction. The exemplification introduced in evidence fails to show that the defendant was incorporated under the laws of North Carolina or that it was doing business in that State. It is true, one of the witnesses testified upon the trial before the magistrate in this State, that the Southern Railway's line runs through the State of North Carolina, but this fact was jurisdictional and should have appeared upon the face of the exemplified proceedings. This Court cannot take judicial notice of the laws of North Carolina, nor of the fact that the defendant's railroad runs through the State.
The Court in the case of R. Co. v. Ferry Co.,119 U.S. 615, 622, when considering the provision of the Constitution of the United States, which requires the courts of one State to give full faith and credit to the public acts of another, uses this language: "Whenever it becomes necessary under this requirement of the Constitution for a court of one State, in order to give faith and credit to a public act of another State, to ascertain what effect it has in that State. the law of that State must be proved as a fact. No court of a State is charged with knowledge of the laws of another State; but such laws are in that court matters of fact, which, like other facts, must be proved before acted upon. This Court and the other courts of the United States, when exercising their original jurisdiction, take notice without proof *Page 231 
of the laws of the several States of the United States; but in this Court, when acting under its appellant jurisdiction, whatever was matter of fact in the Court, whose judgment or decree is under review, is matter of fact here. This was expressly decided in Hamley v. Donoghue, 116 U.S. 1,29 L. ed., 533, 6 Sup. Ct. Rep., 242, in respect to the faith and credit to be given by the Courts of one State to the judgments of the Courts of another State, and it is equally applicable to the faith and credit due in one State to the public acts of another."
As it does not appear upon the face of the proceedings that the Southern Railway Co. had subjected itself to the jurisdiction of the Courts in North Carolina, it necessarily follows that the Courts pronouncing judgment had no jurisdiction over the subject matter — the debt — which cannot be garnished where the garnishee might not be sued.
His Honor, the Circuit Judge, therefore, ruled correctly upon the question of jurisdiction.
This conclusion practically disposes of all the exceptions.
It is the judgment of this Court, that the judgment of Circuit Court be affirmed.